DETAILED ACTION
Application Summary
The examiner acknowledges receipt of arguments and amendments submitted 3/11/2021. Claims 1-4, 6, 10-13, and 15-18 are amended. Claims 5, 9, 14 are cancelled.  Claims 21-23 are new. Claims 1-4, 6-8, 10-13, and 15-23 are presently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-4, 6, 13, 16-18, and 23 are rejected under 35 U.S.C. 103 as being obvious over Thakur et al. (US Patent Application Publication 2015/0342466), hereinafter Thakur.
Regarding claims 1 and 13, Thakur teaches a system and method for detecting atrial arrhythmia in a patient (Thakur, Abstract) using a medical system, comprising: a detection criterion circuit configured to: receive physiological information of the patient (Thakur, ¶[0092], receiving recorded physiological signals), detect a period of sinus rhythm in the patient using the received physiological information and a population-based threshold (Thakur, ¶[0093]), determine a baseline cardiac characteristic using the received physiological information during the detected period of sinus rhythm (Thakur, ¶[0096], recording a reference or baseline rhythm; sensing a heart sound signal, ¶[0077-0080]); and determine a patient and determine, via the detection criterion circuit, a patient-specific arrhythmia detection threshold as an offset relative to the determined baseline cardiac characteristic (Thakur, ¶[0077]; ¶[0096], offset relative to a threshold); and an arrhythmia detector circuit configured to detect an atrial arrhythmia episode using the received physiological information and the patient-specific arrhythmia detection threshold (Thakur, Fig. 5,  ¶[0077-78], ¶[0011] detecting atrial 
Regarding claims 2 and 16, Thakur teaches that the detection criterion circuit is further configured confirm an arrhythmia using a cardiac characteristic to determine a patient-specific arrhythmia confirmation threshold using the determined baseline cardiac characteristic (Thakur, Abstract, multiple detection criteria are automatically detected, ¶[0049]); and the arrhythmia detector circuit is configured to confirm or reject the detected atrial arrhythmia episode (Thakur, ¶[0069-73], ¶[0092]  using the patient-specific arrhythmia confirmation threshold (Thakur, ¶[0049-50]), wherein the patient-specific arrhythmia confirmation threshold corresponds to a higher specificity for detecting the cardiac arrhythmia than the arrhythmia detection threshold (Thakur, ¶[0011], ¶[0046-0048], ¶[0051], ¶[0077], ¶[0084], ¶[0087], ¶[0093] one threshold may be more sensitive than another, that is, having a higher specificity for detecting the arrhythmia).  
Regarding claim 3, Thakur teaches that the arrhythmia detector circuit is configured to: generate, from the received physiological information, a first signal metric and a second signal metric different from the first signal metric (Thakur, ¶[0082-0088], ¶[0085] multiple different heart rate signal metrics); detect the atrial arrhythmia episode 
Regarding claim 4 and part of claim 17, Thakur teaches that the detection criterion circuit is configured to detect the period of sinus rhythm in the patient using heart rates or morphologies of a cardiac signal sensed from the patient (Thakur, detecting a cardiac activity signal, ¶[0092-0093], which comprises a heart rate and morphology) and the population-based threshold, and to determine the baseline cardiac characteristic using ventricular rate variability during the detected period of sinus rhythm (Thakur, ¶[0029], physiological signal may include heart rate variability, which is another term for ventricular rate variability, ¶[0042], ¶[0045]; ¶[0049-50], HRV used as a threshold for a detection criterion). Further regarding claim 17, Thakur teaches that the detection criterion circuit is configured to detect the sinus rhythm using a population-based threshold (Thakur, ¶[0093], ¶[0050]).  
Regarding claims 6 and 18, Thakur teaches that the detection criterion circuit is configured to determine the patient-specific arrhythmia detection threshold by modifying the population-based threshold according to the baseline cardiac characteristic (Thakur, ¶[0082], threshold, which relates to baseline, may be based on both population-based and patient-specific statistics).  
Regarding claim 23, Thakur teaches a system for detecting atrial arrhythmia in a patient (Thakur, Abstract) comprising: a detection criterion circuit configured to: receive 

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being obvious over Thakur in view of Whitman et al. (US Patent Application Publication 2010/0241182), hereinafter Whitman.
Regarding claims 7 and 19, Thakur teaches a system that uses detection criteria based on a baseline cardiac characteristic, but Thakur does not expressly teach configuring the detection circuit to update the threshold  periodically. Whitman teaches a system wherein baseline hemodynamic measures are acquired for use in arrhythmia detection (Whitman, ¶[0035] ¶[0041], ¶[0054], Fig. 4). Whitman teaches that the detection criterion circuit is configured to update the baseline cardiac characteristic of the patient periodically or in response to a change in patient condition (Whitman, ¶[0055], baseline measurements are periodically updated). It would have been obvious to one having ordinary skill in the art to update the baseline measurements periodically because the patient’s health status may change, and what constitutes a normal baseline for them may change accordingly.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur in view of Sarkar et al. (US Patent Application Publication 2010/0030293), hereinafter Sarkar ‘293.
Regarding claims 10 and 15, Thakur teaches that heart rate variability can be used as a received physiological signal for detecting arrhythmias (Thakur, ¶[0029]). Thakur does not specifically teach that the baseline cardiac characteristic includes a ventricular rate variability metric during a detected period of sinus rhythm. Sarkar teaches that a defibrillation therapy device may detect arrhythmias using a baseline cardiac characteristic including a ventricular rate variability metric during sinus rhythm (Sarkar ‘293, ¶[0040], ¶[0156-0157]). Thakur teaches that a patient arrhythmia may be identified through the patient having a lower HRV than expected; that is, a negative .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thakur, in view of Whitman, further in view of Sarkar et al. (US Patent Application Publication 2017/0273589), hereinafter Sarkar ‘589.
Regarding claim 12, Thakur teaches use of peaks of heart sound signals to detect arrhythmias (Thakur, ¶[0094]). Thakur does not teach a patient-specific R-wave amplitude threshold. Whitman teaches an arrhythmia detection system wherein that the detection criterion circuit is configured to determine a patient-specific R-wave amplitude threshold using the baseline cardiac characteristic (Whitman, ¶[0057], baseline absolute peak amplitudes are calculated); and the arrhythmia detector circuit is configured to determine an R-wave amplitude metric from the received physiological information (Whitman, ¶[0057]; r-wave morphology detected, ¶[0378]). Whitman does not expressly teach a situation wherein the cardiac arrhythmia includes a cardiac pause, and to detect a cardiac pause episode by comparing the R-wave amplitude metric to the patient-.

Allowable Subject Matter
Claims 8, 11, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
The rejection of claim 3 under 35 USC 112 is withdrawn in light of the applicant’s amendments.
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. Regarding the applicant’s argument that the Thakur reference does not detect sinus rhythm, Thakur detects sinus rhythm when the baseline physiological signal levels for the patient are recorded, as described in the rejection above.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Erin M Piateski/Primary Examiner, Art Unit 3792